—In an action to recover damages for fraud, plaintiff appeals from an order of the Supreme Court, Kings County, dated May 13, 1977, which granted the defendants’ motion to dismiss the complaint for lack of personal jurisdiction. Order affirmed, without costs or disbursements. Our affirmance is predicated upon the consent of defendants’ counsel, made in open court, that, should plaintiff apply in the United States District Court for the District of Columbia to amend his complaint in the action now pending therein, defendants would not oppose the application of plaintiff to include therein the allegations contained in the complaint in this action. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.